Pursuant to Ind. Appellate Rule 65(D),
                                                                     Aug 26 2013, 5:39 am
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEY FOR APPELLEE:

THOMAS F. GODFREY                                   LYNN HAMMOND
Gordon A. Etzler & Associates, LLP                  Valparaiso, Indiana
Valparaiso, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

LYSA WEFLER,                                        )
                                                    )
       Appellant-Respondent,                        )
                                                    )
               vs.                                  )      No. 45A03-1206-DR-268
                                                    )
MARK WEFLER,                                        )
                                                    )
       Appellee-Petitioner.                         )


                        APPEAL FROM THE LAKE CIRCUIT COURT
                            The Honorable George C. Paras, Judge
                         The Honorable Michael A. Sarafin, Magistrate
                               Cause No. 45C01-0708-DR-663


                                         August 26, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

PYLE, Judge
                             STATEMENT OF THE CASE

      Lysa Wefler (“Lysa”) appeals the trial court’s finding of contempt for violating the

settlement agreement in the dissolution of her marriage to Mark Wefler (“Mark”).

      We affirm.

                                        ISSUES

      1. Whether the trial court can award a monetary judgment in a contempt
         proceeding.

      2. Whether there was sufficient evidence to support the trial court’s contempt
         order.

                                         FACTS

      Lysa and Mark were married on June 18, 1996. Lysa and Mark separated in 2007,

and Lysa filed for divorce. On March 10, 2008, Lysa and Mark entered into a settlement

agreement, which provided in relevant part that:

      11. Real Estate. The parties agree that Wife shall be awarded all right,
      title, and interest in and to the marital home located at 1637 Vine Court in
      Hobart, Lake County, Indiana. Wife shall be exclusively responsible for
      the payment of all costs associated with said home including, but not
      limited to, mortgage, home loans, maintenance and upkeep, insurance,
      taxes, etc. If Wife is more than forty-five (45) days late on the mortgage
      payment, the parties agree the house shall be immediately placed on the
      market for sale.

             The parties further agree that Wife shall have four (4) years from the
      entry of this Order in which to refinance the property and remove
      Husband’s name from the mortgage. The parties also agree that Husband
      shall equally share with the garage [sic] door replacement expenses;
      however, his share shall not exceed Two Hundred Fifty ($250.00) Dollars.

(Lysa’s App. 4-5). The trial court accepted the settlement agreement and entered an

order dissolving the marriage on April 11, 2008.


                                            2
      On April 20, 2011, Mark filed a petition to hold Lysa in contempt for not

complying with the settlement agreement. In the relevant parts of his petition, Mark

alleged that Lysa did not make full monthly mortgage payments, thereby increasing the

amount owed to the mortgage company. On February 8, 2012, the trial court entered an

order finding Lysa in contempt and entering a judgment in favor of Mark for $8,571.87.

Lysa filed a motion to correct error, essentially alleging that Mark suffered no damages

that would require a monetary judgment and that the trial court erred in releasing an

escrow check to Mark. The trial court denied the motion.

                                      DECISION

      Lysa argues that the trial court could not enforce a monetary judgment in the

contempt proceedings and that the evidence was insufficient to support a finding of

contempt and an award of damages. We address these issues separately.

1. Monetary Judgment in Contempt Proceeding

      Lysa argues that the trial court improperly enforced a monetary judgment through

contempt proceedings. She relies on our decisions in Coleman v. Coleman, 539 N.E.2d
34 (Ind. Ct. App. 1989) and Dawson v. Dawson, 800 N.E.2d 1000 (Ind. Ct. App. 2003).

In those cases, we held that monetary judgments were enforceable through execution

instead of contempt proceedings. Coleman, 539 N.E.2d at 34; Dawson, 800 N.E.2d at

1003. Here, the trial court did not attempt to enforce a judgment in the contempt

proceedings. Rather, the trial court found Lysa in contempt and awarded damages in the

form of a judgment to compensate Mark for his alleged loss. “Once a party has been

found in contempt, monetary damages may be awarded to compensate the other party for

                                           3
injuries incurred as a result of the contempt.” Cowart v. White, 711 N.E.2d 523, 531

(Ind. 1999). Thus, the trial court could issue a monetary judgment in this circumstance.

2. Sufficiency of Evidence for Contempt Finding and Monetary Judgment

      Lysa further argues that, even if the trial court could issue a monetary judgment as

part of a contempt order, there was insufficient evidence to support the trial court’s

decision.

      “Contempt is for the benefit of the party who has been injured or damaged by the

failure of another to conform to a court order issued for the private benefit of the

aggrieved party.” Id. at 530. Whether a party is in contempt is left to the discretion of

the trial court. Mitchell v. Mitchell, 871 N.E.2d 390, 394 (Ind. Ct. App. 2007). An abuse

of discretion occurs when the trial court’s decision is against the logic and effect of the

facts and circumstances before the court. Id. “As with other sufficiency matters, when

reviewing a trial court’s determination on contempt matters, we will neither reweigh

evidence nor judge witness credibility.” Id. “We will affirm unless, after a review of the

entire record, we have a firm and definite belief that a mistake has been made.” Id. Our

Indiana Supreme Court has stated that “[w]hen the sufficiency of the evidence is

challenged, the burden is upon the defendant to convince the reviewing court that the

evidence is insufficient.” Cato v. State, 396 N.E.2d 119, 121 (Ind. 1979); It is not

appropriate for a reviewing court to reach a conclusion or make assumptions about

evidence heard by a fact-finder that were not included in the record on appeal. Id. This

position is not limited to criminal cases. In Sears, Roebuck & Co. (Auto Dept.) v. Roque,

414 N.E.2d 317, 322 (Ind. Ct. App. 1980), this Court stated that “[w]e agree that the

                                            4
sufficiency of the evidence cannot be examined on appeal without presenting all of the

evidence that may have been taken into consideration by the trial court.”

       Here, the only substantive evidence for our consideration is the transcript from the

motion to correct error hearing. The trial court makes mention of evidence that it

considered in finding Lysa in contempt; none of that evidence was provided in the record

on appeal.   Pursuant to Indiana Appellate Rule 9(F)(5), a Notice of Appeal shall

designate “all portions of the Transcript necessary to present fairly and decide the issues

on appeal.” App. R. 9(F)(5) further states that, “[i]f the appellant intends to urge on

appeal that a finding of fact or conclusion thereon is unsupported by the evidence or is

contrary to the evidence, the Notice of Appeal shall request a Transcript of all the

evidence.” “‘Although not fatal to the appeal, failure to include a transcript works as a

waiver of any specifications of error which depend upon evidence.’” In re Walker, 665
N.E.2d 586, 588 (Ind. 1996) (quoting Campbell v. Criterion Grp., 605 N.E.2d 150, 160

(Ind. 1992)). Accordingly, Lysa’s argument as to the sufficiency of the evidence to

support the trial court’s contempt finding and award of damages is waived.

       Affirmed.

VAIDIK, J., and KIRSCH, J., concur.




                                            5